                                                                                                    EXHIBIT
10.23

 
EXCLUSIVE DISTRIBUTOR AGREEMENT
 
This Exclusive Distributor Agreement (“Agreement”), made and effective this
October 1, 2006, by and between Tegal Corporation and its subsidiaries (“Tegal”)
located at 2201 S. McDowell Blvd. Petaluma, CA USA and Noah Corporation
 (“Noah”) located at 4th Floor, 1-19-19 Ebisu, Shibuya, Tokyo, 150-0013 Japan.
 
WHEREAS, Tegal desires to appoint Noah, and Noah desires to accept appointment,
as Tegal’s exclusive distributor of certain Tegal products in Japan.
 
NOW, THEREFORE, in consideration of the mutual agreements and promises set forth
herein, the parties agree as follows:
 

1.  
Appointment.

 
1.1  Appointment. Subject to the terms and conditions of this Agreement, Tegal
hereby appoints Noah as its exclusive distributor of the Products (defined
below) solely in the country of Japan (the “Territory”). Noah shall purchase
Products from Tegal, inventory such Products, promote, distribute, sell and
provide warranty and technical support for the Products it sells to its
customers in the Territory (“Customers”). Noah agrees that it shall not market,
promote, distribute, sell or provide services for the Products outside of the
Territory and Tegal agrees that it shall not market, promote, distribute, sell
or provide services for the Products within the Territory except through Noah
pursuant to this Agreement. Noah shall promptly submit to Tegal, for Tegal’s
attention and handling, the originals of all inquiries received by Noah from
potential customers outside the Territory.
 
1.2  Acceptance. Noah accepts the foregoing appointment and agrees, at all
times, to use its best efforts to market, promote, distribute and maximize the
sales of the Products in the Territory only and to fully perform all of its
obligations under this Agreement in accordance with all applicable laws,
decrees, regulations and other legal requirements.
 

2.  
Products.

 
2.1  Products Defined. As used in this Agreement, the term “Products” shall mean
the Systems Products, Spare Parts, related service parts and accessories
manufactured and/or sold by Tegal listed in Exhibit A attached hereto. Tegal may
update Exhibit A from time to time in its sole discretion upon notice to Noah.
 
2.2  Commencement Dates. Except for those specific Systems Products
opportunities listed in Exhibit B attached hereto, all Systems Product sales in
the Territory shall be made by Noah no earlier than October 1, 2006. Noah may
not begin the sale of Spare Parts to its Customers until January 1, 2007. 
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


2.3  Product Discontinuance. Tegal will provide Noah with at least six (6)
months prior written notice of any intention to discontinue production of any
Product. During such six (6) month period, Noah shall have the right to make a
one time buy of such Product. Noah shall have the right to schedule shipment of
such one time buy prior to the end of the notice period. The one time buy amount
shall be no more than fifty percent (50%) over the forecasted amount for such
period.
 

3.  
Process and Terms of Sale and Supply.

 
3.1  Cooperation. Noah and Tegal shall cooperate and work together to develop
relationships within the Territory with Noah Customers and prospective
customers.
 
3.2  Forecasts. Noah will provide Tegal, on a calendar quarter basis, written,
rolling, non-binding, 12 month forecasts for the quantities of Products it
anticipates purchasing.
 
3.3  Purchase Orders and Product Supply. Noah shall submit to Tegal written
purchase orders for the Products. All purchase orders shall reference this
Agreement and shall be consistent with established Tegal Product lead times and
the terms and conditions of this Agreement. All orders by Noah are subject to
acceptance by Tegal, and Tegal will provide an acknowledgement of its acceptance
or rejection of each order within five (5) business days of receipt of Noah’s
purchase orders. Tegal will use reasonable efforts to deliver Products at the
times specified in its acceptance of Noah’s purchase orders, provided that Tegal
has the right not to carry out an order for reasons of manufacturing or
regulatory constraints or financial impracticability, as determined by Tegal in
its sole discretion. Tegal reserves the right to allot available inventories
among all of its distributors at its discretion. Tegal shall promptly notify
Noah if any order, or any portion of any order, cannot be filled, or of any
delays in delivery. Tegal shall have no liability to Noah with respect to
purchase orders that are not accepted.
 
3.4  Shipment, Title and Risk of Loss. Tegal agrees to ship the Products to Noah
or directly to the Customers, as agreed upon by the parties on a case-by-case
basis. Delivery shall be ex works (Incoterms 2000) Tegal’s shipping point. Title
and risk of loss for the Products will transfer to Noah at the shipping point.
Tegal shall select the shipper in its reasonable judgment. Noah shall bear all
costs associated with shipment of the Products and insurance of the Products
during shipment. All Products shall be deemed accepted upon delivery.
 
3.5  Cancellation. Noah must submit in writing to Tegal any cancellation
request. Cancellation fees will be assessed based upon the length of time from
the date a written notice is received by Tegal to the first scheduled shipment
date and in accordance with Tegal’s then standard cancellation fees.
Notwithstanding the foregoing, customized orders of Systems Products may not be
cancelled. In addition, no cancellations will be accepted less than thirty (30)
days prior to the scheduled delivery date.
 
3.6  Rescheduling. Re-schedule requests must be made in writing at least thirty
(30) days prior to the scheduled shipment date. Any order may be re-scheduled
only once. Requests to delay shipments may not exceed ninety (90) days from the
original acknowledged delivery date. Any re-scheduled order may not thereafter
be canceled or further modified, and is subject to full payment by Noah of the
selling price.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


3.7  Tegal’s Standard Terms and Conditions. All sales of Products to Noah during
the term of this Agreement shall be subject to the terms and conditions of this
Agreement and to Tegal’s Standard Terms and Conditions of Sale in effect at the
time of each such purchase. A copy of Tegal’s current Standard Terms and
Conditions of Sale is attached as Exhibit C. Tegal may update its Standard Terms
and Conditions of Sale from time to time in its sole discretion by providing
written notice to Noah. Tegal will use reasonable efforts to provide such notice
at least sixty (60) days in advance of their effectiveness. In the event of any
conflict between the terms of this Agreement and the Standard Terms and
Conditions of Sale then in effect, this Agreement shall control.
 
3.8  Terms and Conditions Applicable to Customers. Noah agrees to include in all
Product sales agreements with its Customers provisions consistent in all
material respects with the following provisions of Tegal’s Standard Terms and
Conditions of Sale set forth in Exhibit C: Confidential Information, Warranty
Disclaimer, Limitation of Liability, Software and No License by Implication
provisions.
 
3.9  No Additional Terms and Conditions. All Products shall be sold pursuant to
the provisions of this Agreement. In the event of any inconsistency between this
Agreement and Noah’s purchase order or Noah’s additional or different terms and
conditions, if any, the terms of this Agreement shall prevail and Noah’s terms
are hereby rejected. Neither Tegal’s commencement of performance, acceptance of
an order or delivery of Products shall be deemed or construed as acceptance of
Noah’s additional or different terms and conditions, if any. Except as set forth
in this Agreement, no other terms (including, but not limited to, any and all
terms set forth on Noah’s purchase orders) control the sale of the Products to
Noah.
 
3.10  Return of Products. Except for Section 5.4 and except for the warranty
remedy obligations set forth in Section 11 below, Tegal shall not be obligated
to accept any Products that are returned. In the event such returns are
accepted, Tegal may impose a reasonable restocking charge.
 

4.  
Duties of Noah.

 
4.1  Place of Business. Noah shall maintain a place of business in the
Territory.
 
4.2  Marketing and Promotion
 
a.  Marketing Plan. On the first day of November of each calendar year, Noah
will submit to Tegal for Tegal’s approval a marketing plan outlining Noah’s
planned marketing and promotional activities for the Products for the coming
year. Noah shall work in good faith to revise or modify the marketing plan in
accordance with Tegal’s reasonable requests. If the parties disagree regarding
the elements of the marketing plan, the parties agree to discuss in good faith
and resolve any issues prior to implementation of Noah’s Product marketing plan.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


b.  Policies. Noah shall implement and carry out its marketing plans as approved
by Tegal. Noah will cooperate with Tegal in providing for continuous and
effective advertising and promotion of Products throughout the Territory, and
Noah agrees at Noah’s expense to use its best efforts to actively promote the
Products and participate in, and faithfully comply with, the terms and
conditions of such cooperative advertising programs as Tegal may establish and
offer to Noah from time to time. Nothing herein shall prevent Noah from
independently advertising and marketing the Products within the Territory,
provided the form and content of the advertising or marketing materials are
approved by Tegal in advance. Notwithstanding any of the foregoing, Noah shall
comply with all advertising, marketing promotional and sales policies of Noah in
its activities hereunder.
 
c.  Events. Noah will participate in relevant exhibitions and trade shows in the
Territory.
 
d.  Sales Personnel. Noah shall hire sales personnel to introduce, promote,
market and sell Products in the Territory. Such sales personnel shall be
adequately trained by Noah. Noah shall at all times employ a minimum of two
full-time sales personnel dedicated exclusively to promoting, marketing, and
selling the Systems Products and Spare Parts in the Territory.
 
e.  Press Releases. All press and media releases, public announcements and
public disclosures by either party relating to this Agreement must be
coordinated with and approved by Tegal prior to the release thereof.
 
4.3  Installation and Warranty Services.
 
a.  Scope of Services. Noah shall have the responsibility to install, service,
and maintain the Products sold to its Customers, subject to service policies
reasonably satisfactory to Tegal, and in doing so shall use qualified personnel.
Noah shall perform all necessary warranty work for the Products pursuant to
Tegal’s warranty obligations to Customers and provide installation and other
related services to the Customer at no charge to the Customer during the
warranty periods applicable for each Product. Noah represents and warrants that
its provision of such services shall be prompt and of the highest quality and
shall be performed only by properly trained personnel of Noah. Noah shall be
responsible for any and all training and instruction of those of its personnel
providing technical support for the Products, unless otherwise agreed by Tegal.
Noah shall at all times employ a minimum of ***** (*****) full-time *****
dedicated exclusively to supporting the Systems Products in the Territory,
unless otherwise agreed in writing between Tegal and Noah. In addition, Noah
shall employ a minimum of ***** full-time *****, qualified to develop and
support applications on the Systems Products and ***** part-time *****,
qualified to develop and support PVD applications, and such support shall be
performed on the Systems Products at either Noah’s or Customer’s facilities, as
determined by Noah in its reasonable judgment.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


b.  Warranty Service Scope. Noah shall provide warranty service for the entire
warranty period applicable to each Product sold to Customers, as required by the
Tegal. Noah shall be available to Customers for warranty or technical support
service twenty-four (24) hours per day, seven (7) days a week. Noah hereby
acknowledges that the standard warranty period for Systems Products is one year
after Systems Product deliver and ninety (90) days from delivery for Spare
Parts. Noah shall be solely responsible for any warranty services that it offers
in excess of the foregoing warranty period, unless expressly agreed by Tegal in
writing on a case-by-case basis.
 
4.4  Former Tegal Employees. As partial consideration for the grant of
territorial exclusivity as a distributor of Tegal Products, Noah shall, upon
entering into this Agreement and in accordance with the schedule set forth in
Exhibit D, employ personnel previously employed by Tegal Japan Inc. in the
Territory. Noah agrees to use all reasonable efforts to employ such personnel
for ***** following the date of their employment by Noah, with salaries and
benefits consistent with the salaries and benefits provided to such employees in
the six month period immediately preceding this Agreement.
 
4.5  Maintenance of Inventory. Noah shall, at all times and at its expense,
maintain adequate warehousing, equipment, transport facilities, training
facilities and other facilities to ensure proper storage and transport of
Products shipped to Noah. All Products must be stored in a suitable warehouse,
in line with industry storage standards for like products in order to ensure
their preservation. Noah undertakes to ensure that the quality of the Products
shall not be altered by the storage conditions. In order to comply with Tegal’s
quality control standards, Noah shall: (i) when providing technical and warranty
support, use the Products in compliance with applicable laws, decrees,
regulations and other legal requirements; (ii) permit Tegal to inspect Noah’s
storage and support facilities during normal business hours, without advance
notice but in a manner that is not unreasonably disruptive to the business of
Noah, to confirm that Noah’s handling and use of such Products is in compliance
with this Agreement. Noah must secure and maintain all necessary governmental
permits, licenses, registrations and customs clearances required in connection
with the importation, resale and support of the Products in the Territory.
 
4.6  Records. Noah shall maintain during the term of this Agreement and for a
period of three (3) years thereafter accurate books and records of its sales,
service and promotional activities pursuant to this Agreement.
 
4.7  Reporting Requirements.
 
a.  Sales Reports. Noah shall submit written sales reports to Tegal within five
(5) days after the end of each calendar quarter, setting forth net sales of the
Products in value and units and stock levels for the prior quarter.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


b.  Marketing Reports. Within five (5) days after the end of each calendar
quarter, Noah shall also submit a written marketing report to Tegal setting
forth information on market conditions and marketing activities undertaken by
Noah, its Customer and prospective customer responses concerning the Products
and activities of competitors within the Territory during the preceding quarter.
 
4.8  No Competitive Products. Noah represents and warrants that it does not
currently and will not, during the term of this Agreement, manufacture or
otherwise produce, market, promote, distribute or sell, in any manner, directly
or indirectly, any products in the Territory which are similar to, in
competition with, or that might interfere with the sale of the Products. If, at
any time, Noah or any of its affiliates is reasonably deemed by Tegal to be in
competition with the Products in the Territory, Tegal may terminate this
Agreement immediately by written notice to Noah.
 
4.9  Non-Solicitation. Except as set forth in Section 4.4 above and to the
maximum extent permitted by applicable law, for the duration of this Agreement,
and for a period of one year from the date of termination thereof, Noah will not
solicit for hire any employee of Tegal or any former employee of Tegal who has
been employed by Tegal within the previous twelve (12) months.
 
4.10  Expenses. Noah will pay and is responsible for all expenses incurred in
connection with its activities under this Agreement. 
 

5.  
Duties of Tegal

 
5.1  Training and Materials. Tegal agrees to provide training courses to Noah,
which will include training for the operation, installation and maintenance of
the Products. Noah shall attend such training prior to the installation of the
first Systems Product sold by Noah within the Territory and will obtain
additional training as recommended and offered by Tegal. Tegal, in its sole
discretion, will provide Noah promotional literature, reprints of technical
references, and other materials to facilitate Noah’s efforts in promoting the
sale of and servicing the Products in the Territory. Tegal will furnish such
materials without charge. In the event that Noah desires to modify the foregoing
materials, or to develop its own such materials for use within the Territory
regarding the Products, any such materials produced by Noah in relation to the
Products (including, where necessary, any language translation thereof) shall
first be submitted to Tegal for Tegal’s written approval. Noah shall not use
such materials without Tegal’s prior written approval. Tegal will not
unreasonably withhold or delay such approval.
 
5.2  Assistance. Tegal will respond promptly and constructively to requests by
Noah for technical or application assistance.
 
5.3  Referrals. Tegal will refer all potential purchasers of the Products in the
Territory to the Noah.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


5.4  Consignment Stock. Tegal will supply to Noah Spare Parts on a consignment
basis (the “Consignment Stock”) to meet Tegal’s projected warranty and certain
routine service parts requirements for Customers in the Territory. The
Consignment Stock shall be held by Noah at no charge and shall be subject, with
reasonable notice by Tegal, to inspection, audit, removal and replacement by
Tegal, as may from time to time be required. Noah shall promptly notify Tegal of
any removal of Spare Parts from the Consignment Stock so that Tegal may invoice
Noah and replace the Spare Part. Noah hereby agrees that no Spare Parts will be
loaned to Customers or to any third party for any reason.
 

6.  
Pricing and Payment

 
6.1  Systems Products Pricing. For reference purposes only, Tegal will supply
Noah with a confidential Tegal price list for Systems Products. The initial
price list for Systems Products and Spare Parts is attached hereto as Exhibit E.
Tegal may change the price list and the prices set forth therein from time to
time in its sole discretion upon at least sixty (60) days prior written notice
to Noah. Noah acknowledges and agrees that the price list for the Territory may
differ from price lists Tegal provides for different regions. Given the nature
of the sales process for Systems Products, the parties will have to work
together in all sales efforts for System Products in the Territory. All prices
and discounts offered to Noah are net of and do not include the costs for
shipping, insurance and any additional services or products offered by Noah to a
Customer. Unless Tegal agrees to a different discount rate for a particular sale
of System Products to a Customer, Tegal agrees to sell System Products to Noah
at a *****  percent (*****%) discount from the listed price on the Tegal price
list. Tegal agrees to consider in good faith deviations from the standard
discount rate upon request from Noah for particular Customer opportunities but
shall not be obligated to offer greater discount rates.
 
6.2  Spare Parts Pricing. Noah may purchase Spare Parts from Tegal at a discount
of ***** percent (*****%) off of the prices set forth in the price list attached
hereto as Exhibit E.  
 
6.3  Pricing of Products to Customers. Noah shall have full discretion to set
its own prices for the Products it sells to Customers.
 
6.4  Invoicing; Payment. If agreed upon in advance by Tegal on a case-by-case
basis, Tegal may invoice Noah for sales of Systems Products based on a payment
plan of ***** percent (*****%) of the discounted sales price payable upon
delivery and ***** percent (*****%) payable upon Customer acceptance. Noah shall
pay all charges due hereunder within thirty (30) days after the date of Tegal’s
invoice. If Noah fails to meet its payment obligations when due or if Noah’s
financial condition, in the reasonable opinion of Tegal, becomes impaired, then
Tegal shall have the right to refuse any orders placed by Noah, in whole or in
part. In addition, if Noah shall fail to make any payment due hereunder on the
date such payment is due and payable, then such portion that remains outstanding
shall bear simple interest until paid in full at a rate equal to the lesser of
(i) *****% per month and (ii) the maximum interest rate permitted under
applicable law. Noah shall not be entitled to set off any amount owed by Noah to
Tegal against any amount owed by Tegal to Noah pursuant to this Agreement or
otherwise. Noah shall reimburse Tegal for any costs or expenses incurred by
Tegal in seeking recovery from Noah of any amounts due hereunder.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


6.5  Taxes. The prices specified in this Agreement are exclusive of any sales,
use, excise, or similar taxes, and of any export and import duties, which may be
levied upon or collectible by Tegal as a result of the licensing or shipment of
Products to Noah or its Customers, or any services performed by Tegal in
connection herewith, or any commissions earned by Noah. Noah agrees to pay and
otherwise be fully responsible for, and indemnify and hold Tegal harmless from
any such taxes and duties, unless in lieu thereof Noah provides Tegal with an
exemption certificate acceptable to the relevant governmental authorities. Tegal
shall have the right, but shall not be obligated, to pay any such taxes or
duties directly, in which event Noah shall immediately reimburse Tegal in the
amount thereof upon presentation by Tegal of evidence of payment.
 
6.6  Tax Withholding. In the event that Noah is required to withhold taxes
imposed upon Tegal for any payment under this Agreement by virtue of the
statutes, laws, codes or governmental regulations of a country in which the
Products are provided, then the payment then due to Tegal and remitting such
taxes to the proper authorities on a timely basis, and the payments provided for
under this Agreement will be adjusted appropriately, provided that Noah supplies
Tegal with official documentation and/or tax receipts on such withholdings
supporting such taxes and such payments as may be required by Tegal for its tax
records on or before the date on which such payment is due Tegal under this
Agreement.
 
6.7  Currency. All payments due hereunder shall be made in United States
Dollars.
 
6.8  Billable Services. Notwithstanding any other provision herein, Tegal shall
continue to invoice its customers within the Territory for any billable service
performed by Tegal’s employees through December 31, 2006. As of January 1, 2007,
Noah shall invoice Customers for any billable service performed by its
employees. As of January 1, 2007, Tegal will no longer offer services to
customers in the Territory, provided, however, that Noah complies with its
service obligations hereunder.
 

7.  
Financial Obligations and Policies

 
7.1  Sufficient Capital. Noah will maintain and employ in connection with Noah’s
business and operations under this Agreement such working capital and net worth
as may be reasonably required to enable Noah to properly and fully to carry out
and perform all of Noah’s duties, obligations and responsibilities under this
Agreement.
 
7.2  Financial Statements. Noah will furnish Tegal with financial statements in
such form as Tegal may reasonably require from time to time for credit purposes.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


7.3  Audit Rights. On not less than seven (7) days written notice to Noah and no
more often than twice annually, Tegal and its certified public accountants and
other auditors shall have full access to the books and records of Noah
pertaining to activities under this Agreement. Tegal, its certified public
accountants and other auditors shall have such access during normal business
hours during the term of this Agreement and for a period of two (2) years after
its expiration or termination. Whilst on Noah's premises, Tegal, its certified
public accountants and other auditors shall conduct their audit review in a
manner that is not unreasonably disruptive to the business of Noah. Tegal agrees
and shall require its certified public accountants and other auditors to agree
to hold confidential all information learned in the course of any examination of
Noah’s books and records hereunder, except when it is necessary for Tegal, its
certified public accountants or other auditors to reveal such information in
order to enforce Tegal’s rights under this Agreement in court, or similar
dispute resolution or enforcement proceedings or action, or except when
compelled by law. In the event that such audit reveals an underpayment by Noah
of five percent (5%) or more, Noah shall bear the costs of such audit and
promptly pay the underpayment revealed.
 
7.4  Suspension of Shipments. In addition to any other right or remedy to which
Tegal may be entitled, shipments of Products to Noah or its Customers may be
suspended at Tegal’s discretion in the event that Noah fails to promptly and
faithfully discharge each and every obligation in this Section 7.
 

8.  
Intellectual Property and Software

 
8.1  License. Subject to the terms and conditions of this Agreement, Tegal
hereby grants to Noah an exclusive (except as to Tegal as set forth in this
Agreement) non-transferable license, without right to sublicense, to import,
offer to sell and sell Products in the Territory and to distribute any software
or firmware in the Territory solely as incorporated therein.
 
8.2  License Restrictions. The license granted to Noah under Section 8.1 shall
be subject to the following restrictions:
 
(A)  Noah shall not modify or alter the Products in any way, or offer the
Products in combination with any other products or services of Noah or any third
party, except as may be expressly set forth in this Agreement, without the prior
written consent of Tegal. All such requests shall be in English.
 
(B)  Noah agrees that except as may be expressly permitted by applicable law,
Noah will not cause or permit the reverse engineering, translation or
disassembly of the Products. If a jurisdiction in the Territory expressly
permits by applicable law any of the foregoing activities regardless of
contractual restriction, then Noah agrees that prior to engaging in any such
activity Noah will first notify Tegal of its desire to reverse engineer the
Products, and Tegal may, in its discretion, either provide such information to
Noah or impose reasonable terms and conditions on such use of the Products to
ensure that Tegal proprietary rights are protected.
 
(C)  The license granted in Section 8.1 above is granted solely to Noah, and
not, by implication or otherwise, to any parent, subsidiary or affiliate of
Noah.
 
(D)  Noah shall not remove, obscure, or alter any Tegal or other proprietary
rights notice affixed to or contained within the Products or associated
documentation.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


8.3  Intellectual Property Protection. Noah will immediately bring to the
attention of Tegal any improper or wrongful use of Tegal’s trade marks, emblems,
designs, models or other intellectual property rights which come to the notice
of Noah and will in the performance of its duties under this Agreement use every
effort to safeguard the property rights and interests of Tegal.
 
8.4  Trademark License. Subject to the terms and conditions of this Agreement,
Tegal hereby grants to Distributor a limited, non-exclusive, non-transferable,
royalty-free license to use Tegal’s trademarks, trade names, designs, trade
dress, copyrights, copyrightable works, markings, insignias, logos, slogans, and
legends that Tegal uses in connection with the Products (collectively, the
“Marks”) for marketing the Products in the Territory. Tegal may from time to
time use other or additional Marks to the Products. Noah agrees to state in
appropriate places on all materials using the Marks that the Marks are
trademarks of Tegal and to include the appropriate trademark symbols. Noah’s use
of the Marks must be in strict conformity with all applicable laws, decrees,
regulations and other legal requirements as well as all applicable Tegal usage
guidelines. Tegal grants no other rights than expressly granted hereunder, and
Noah acknowledges Tegal’s exclusive ownership of the Marks and the renown of
Tegal’s Marks worldwide. Noah agrees not to take any action inconsistent with
such ownership and further agrees to take, at Tegal’s expense, any action,
including the conduct of legal proceedings, which Tegal deems necessary to
establish and preserve Tegal’s exclusive rights in and to its Marks. Noah shall
not adopt, use or attempt to register any trademarks or trade names that are
confusingly similar to the Marks or in such a way as to create combination marks
with the Marks. Noah shall provide Tegal with samples of all materials that use
the Marks prior to their public use or display for Tegal’s quality control
purposes. Tegal may suspend or terminate, in whole or in part, Noah’s license to
use the Marks if, in Tegal’s reasonable judgment, Noah’s use of the Marks does
not meet Tegal’s then current trademark usage policy. Tegal agrees to provide
Noah in advance any updates to Tegal’s trademark usage policy and provide Noah
reasonable time, not to exceed 60 days, to make changes to marketing and other
materials that incorporate the Marks. Tegal agrees to notify Noah of any failure
to meet the Tegal trademark usage policy and Noah shall have a grace period of
no more than ten days to rectify any such failure unless Tegal agrees to extend
such grace period in Tegal’s sole discretion.
 
8.5  Ownership. Noah acknowledges that any and all intellectual property rights
in or related to the Products are and shall remain the property of Tegal or
Tegal’s licensors, and Noah shall not at any time during or after the expiration
or termination of this Agreement in any way question or dispute the ownership
thereof by Tegal. All software, even if embedded in the Products, is licensed
not sold by Tegal. All rights not expressly granted under this Agreement are
reserved.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


8.6  Software Licensed. Without limiting any of the foregoing, any software
Tegal provides to Noah for its own use or for sublicensing to Customers
(“Software”) will be licensed, not sold, pursuant to the terms of Tegal’s
standard Master Software License Agreement. Such agreement contains provisions,
under which Noah agrees to be bound, relating to software ownership, protection
and conditions for sublicensing the software to Customers. Such Software shall
be considered Proprietary Information pursuant to Section 9.
 

9.  
Confidential Information

 
9.1  Confidential Information Defined. “Confidential Information” means any and
all technical and non-technical information either party provides the other
hereunder that is marked or otherwise identified at the time of disclosure as
confidential or proprietary, including trade secrets, know-how, firmware,
designs, schematics, techniques, software code, technical documentation,
specifications, plans or any other information relating to any research project,
work in process, future development, scientific, engineering, manufacturing,
marketing or business plan, financial and pricing information, customer
information, or financial or personnel matter relating to either party, its
present or future products, sales, suppliers, customers, employees, investors or
business, whether in written, oral, graphic or electronic form. Notwithstanding
the foregoing, any pricing or technical information regarding the Products or
their components shall be deemed the Confidential Information of Tegal,
regardless of marking or identification.
 
9.2  Nondisclosure and Nonuse. All Confidential Information exchanged between
the parties pursuant to this Agreement shall not be distributed, disclosed, or
disseminated in any way or form by the receiving party to anyone except its own
employees, subcontractors or advisors who have a reasonable need to know such
Confidential Information and who have been advised of the confidential nature
and required to observe the terms and conditions hereof; nor shall Confidential
Information be used by the receiving party for its own purpose, except for the
purposes of exercising its rights or fulfilling its obligations under this
Agreement. The restriction on disclosure will not apply to Confidential
Information which is required to be disclosed by a court, government agency or
regulatory requirement, provided that recipient shall first notify the
disclosing party of such disclosure requirement or order and use reasonable
efforts to obtain confidential treatment or a protective order.
 
9.3  Exclusions. The obligations of Section 9.2 shall not apply, however, to any
information which:
 
(A)  is already in the public domain or becomes available to the public through
no breach of this Agreement or other confidentiality obligation by the receiving
party;
 
(B)  was in the receiving party’s possession prior to receipt from the
disclosing party as proven by the receiving party’s written records; or
 
(C)  is received independently on a non-confidential basis from a third party
free to disclose such information to the receiving party.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------



10.  
Relationship of the Parties

 
10.1  No Authority to Bind. Noah shall have no power or authority to bind or to
obligate Tegal to any contract or any other commitment with any third party,
including but not limited to Customers, prospective customers, or any person who
contemplates any business relationship with Tegal or Noah.
 
10.2  Independent Contractor. Noah shall be and act under this Agreement solely
as an independent contractor, and shall not be an agent of Tegal. Nothing
contained in this Agreement shall be construed to (i) give either party the
power to direct and control the day-to-day activities of the other or (ii)
constitute the parties as partners, joint ventures, co-owners or otherwise as
participants in a joint or common undertaking. Neither Noah nor its agents or
employees are the agents of Tegal for any purpose except as expressly set forth
in this Agreement.
 
10.3  Noah’s Obligations. All financial obligations associated with the business
of Noah are its sole responsibility. All sales, service and other agreements
between Noah and its Customers are Noah’s exclusive responsibility and shall
have no binding effect on Tegal.
 
10.4  Acts of Noah. Noah shall be solely responsible for, and shall indemnify
and hold Tegal free and harmless from, any and all claims, damages, expenses,
including reasonable attorney’s fees, and any other liability arising out of or
in connection with the acts of Noah, its employees, servants, agents or any of
them.
 

11.  
Representations and Warranties

 
11.1  General Representations. The parties hereby represent and warrant:
 
a.  Corporate Power. It is duly organized and validly existing under the laws of
the state of its incorporation and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof.
 
b.  Due Authorization. It is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder.
 
c.  Binding Agreement. This Agreement is a legal and valid obligation binding
upon it and enforceable in accordance with its terms. The execution, delivery
and performance of this Agreement by such party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate and law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


11.2  Limited Performance Warranty. Tegal represents and warrants that the
Products will perform substantially in accordance with the specifications set
forth in the applicable Tegal documentation for a period of one year after
delivery for Systems Products and ninety (90) days after delivery for Spare
Parts. Noah’s sole and exclusive remedy and Tegal’s sole and exclusive
obligations in the event of a breach of the foregoing warranty will be that
Tegal will repair or replace any defective Products per Tegal’s standard Return
Material Authorization (RMA) and warranty repair or replacement process.
 
11.3  Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 11.2, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TEGAL EXPRESSLY DISCLAIMS ALL
WARRANTIES AND CONDITIONS REGARDING THE PRODUCTS, WHETHER EXPRESS, IMPLIED OR
STATUTORY, AND INCLUDING BUT NOT LIMITED TO ALL WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF THIRD PARTY
RIGHTS. NOAH UNDERSTANDS AND AGREES THAT THE DISCLAIMER OF WARRANTIES IN THIS
AGREEMENT IS A FUNDAMENTAL PART OF THIS AGREEMENT AND THAT TEGAL WOULD NOT AGREE
TO ENTER THIS AGREEMENT WITHOUT SUCH DISCLAIMERS. 
 
11.4  No Warranty Pass Through. Except for the limited warranty expressly set
forth in Section 11.2 above, Noah shall not be entitled to make or pass through
any warranties to any third parties regarding the Products unless specifically
authorized in writing by Tegal on a case-by-case basis. Noah shall be
responsible for all representations and warranties it makes to Customers. Noah
indemnifies and holds Tegal harmless from and against any and all liabilities,
losses, damages, costs and expenses, including without limitation attorney’s
fees and costs, incurred by Tegal resulting from any claims based on or related
to any representation or warranty made by Noah regarding the Products that was
not specifically authorized in writing in advance by Tegal.
 
11.5  No Illegal Activity. The parties represent and warrant that each shall at
all times refrain from engaging in any illegal, unfair, deceptive or unethical
business practices whatsoever, whether with respect to the Products or
otherwise.
 
11.6  No Agency. Noah further represents and warrant that it will not incur any
liability on behalf of Tegal nor in any way pledge or purport to pledge Tegal’s
credit or purport to make any contract binding upon Tegal.
 

12.  
Limited Liability

 
IN NO EVENT SHALL TEGAL SHALL BE LIABLE TO NOAH, OR TO ANY PARTY CLAIMING
THROUGH OR UNDER NOAH, FOR ANY LOST PROFITS, LOSS OF DATA, LOSS OF GOODWILL, OR
FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, EVEN
IF TEGAL HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING OUT OF OR
RELATED TO THE SALE OF PRODUCTS TO OR BY NOAH. TEGAL’S TOTAL CUMULATIVE
LIABILITY UNDER THIS AGREEMENT EXCEPT FOR AMOUNTS PAYABLE PURSUANT TO ITS
INDEMNITY OBLIGATIONS UNDER SECTION 13 OR WITH RESPECT TO THE PRODUCTS SHALL NOT
EXCEED THE AMOUNTS PAID BY NOAH TO TEGAL DURING THE 12 MONTHS PRECEDING THE
CLAIM. Noah acknowledges that the foregoing limitations are an essential element
of the Agreement between the parties and that in the absence of such limitations
the pricing and other terms set forth in this Agreement would be substantially
different.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------



13.  
Indemnification

 
13.1  Indemnity. Tegal shall defend Noah against any third party suits, actions,
claims or proceedings alleging that the Products infringe such third party’s
patent rights, copyrights or trademarks, or misappropriates such third party’s
trade secrets, and Tegal agrees to indemnify Noah and hold it harmless from and
against any damages finally awarded against Noah by a court of competent
jurisdiction that may result from any such third party claim; provided that (i)
Noah notifies Tegal promptly in writing of the claim; (ii) Tegal has sole
control of the defense and all related settlement negotiations; and (iii) Noah
provides Tegal with all necessary assistance, information, and authority to
perform these duties. To the extent that any delay by Noah in notifying Tegal
results in any cost, expense, or liability to Tegal which would otherwise have
been avoided, Tegal shall be relieved of its obligation to indemnify and shall
be entitled to deduct such amount from sums paid or collect such amount from
Noah.
 
13.2  Exclusions. Tegal shall have no liability for any claim of infringement
based on or arising from (i) use of any version other than the latest
commercially available version of the Products made available to Noah, to the
extent the infringement would have been avoided by use of such version;
(ii) modification of the Products by Noah or any third party; or (iii) the
combination or use of the Products furnished hereunder with materials not
furnished by Tegal to the extent such infringement would have been avoided by
use of the Tegal materials alone.
 
13.3  Alternatives. In the event a Product is held to, or Tegal believes is
likely to be held to infringe or misappropriate, Tegal shall have the right at
its sole option and expense to (i) substitute or modify the Product so that it
is non-infringing, while retaining substantially equivalent features and
functionality as set forth in the documentation; or (ii) obtain for Noah a
license to continue offering the Product under commercially reasonable terms; or
(iii) if (i) and (ii) are not reasonably practicable as determined by Tegal,
terminate this Agreement or cease sale of the infringing Product.
 
13.4  Sole Obligation. The foregoing Tegal indemnity states the sole obligation
and exclusive liability of Tegal, and Noah’s sole recourse and remedy for any
claim of infringement or misappropriation of an intellectual property right or
proprietary right by the Products.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------



14.  
Term and Termination

 
14.1  Term. This Agreement shall become effective as the date first shown
above and shall continue for a period of three (3) years thereafter. This
Agreement may be renewed for additional one year periods solely upon the mutual
written agreement of the parties.
 
14.2  Termination for Convenience. Either party may terminate this Agreement at
any time by written notice given to the other party not less than one hundred
and eighty (180) days prior to the effective date of such termination.
 
14.3  Termination for Cause. Either party may terminate this Agreement upon
notice to the other party, upon any material failure of the other party to
fulfill or perform any one of the duties, obligations or responsibilities of in
this Agreement, which failure is not cured within thirty (30) days of notice
from the party. In addition, Tegal may terminate this Agreement upon notice to
Noah upon (i) any assignment or attempted assignment by Noah of any interest in
this Agreement or delegation of Noah’s obligations without Tegal’s written
consent; (ii) any sale, transfer or relinquishment, voluntary or involuntary, by
operation of law or otherwise, of any material interest in the direct or
indirect ownership or any change in the management of Noah; (iii) failure of
Noah for any reason to function in the ordinary course of business; (iv)
conviction in a court of competent jurisdiction of Noah, or a manager, partner,
principal officer or major stockholder of Noah for any violation of law tending,
in Tegal’s opinion, to affect adversely the operation or business of Noah or the
good name, goodwill, or reputation of Tegal, products of Tegal; or (vi)
submission by Noah to Tegal of false or fraudulent reports or statements,
including, without limitation, claims for any refund, credit, rebate, incentive,
allowance, discount, reimbursement or other payment by Tegal.
 
14.4  Effect of Termination. On termination of this Agreement, Noah shall cease
to be an authorized distributor of Tegal and:
 
a.  Amounts Due. All amounts owing by Noah to Tegal shall, notwithstanding prior
terms of sale, become immediately due and payable.
 
b.  Unshipped Orders.  All unshipped confirmed orders shall be fulfilled with
the obligations of the purchase contract and enforceable on the both parties.
Noah and Tegal may come to mutual agreement to alter this provision on execution
of a termination.
 
c.  Resale of Products to Tegal. Noah will resell to Tegal on demand, free and
clear of liens and encumbrances, all Products in Noah’s inventory as Tegal shall
elect to repurchase, at a mutually agreed price, but not in excess of Tegal’s
current price to distributors for such products and materials, and deliver to
Tegal all materials bearing Tegal’s name. Notwithstanding the foregoing, Noah
shall be required to deliver to Tegal and Tegal shall not be obligated to pay
Noah for any item originally provided to Noah by Tegal free of charge,
including, but not limited to Consignment Stock.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


d.  No Liability Due to Termination. Neither party shall be liable to the other
because of such termination for compensation, reimbursement or damages on
account of the loss of prospective profits or anticipated sales, or on account
of expenditures, investments, lease or commitments in connection with the
business or goodwill of Tegal or Noah or for any other reason whatsoever growing
out of such termination.
 
e.  Use of Materials. Noah will cease use of any materials containing any Marks,
and will immediately destroy all stationery, advertising matter and other
printed matter in its possession or under its control containing such Marks.
Noah will not at any time after such termination use or permit any such Marks to
be used in any manner in connection with any business conducted by it or in
which it may have an interest, or otherwise whatsoever as descriptive of or
referring to anything other than merchandise or products of Tegal. Regardless of
the cause of termination, Noah will immediately take all appropriate steps to
remove and cancel its listings in telephone books, and other directories, and
public records, or elsewhere that contain the Tegal’s name, logos or trademarks.
If Noah fails to obtain such removals or cancellations promptly, Tegal may make
application for such removals or cancellations on behalf of Noah and in Noah’s
name, and in such event Noah will render every assistance required to implement
the intention of this Section 14.4(e).
 
f.  Survival. The provisions of Sections 4.6, 4.9, 6, 7.3, 8.5, 9, 10, 11, 12,
14.4, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 and 25 shall survive any
termination or expiration of this Agreement.
 

15.  
Compliance with Law.

 
15.1  Legal Compliance. In performing its duties under this Agreement, Noah
shall at all times comply with all applicable international, federal, state and
local laws and shall not engage in any illegal or unethical practices. Noah
agrees that any sums paid to Noah under this Agreement are for Noah’s own
account, and that except as appropriate to carry out Noah’s duties set forth
herein in a legal manner, Noah has not, has no obligation to and shall not,
directly or indirectly, give, offer, pay, promise to pay, or authorize the
payment of money or any thing of value to any other person in connection with
the transactions for which commissions hereunder are to be paid. Noah agrees not
to take any actions that would cause it or Tegal to violate the U.S. Foreign
Corrupt Practices Act of 1977, as amended. Noah further agrees that no officer,
director, employee, or agent of Noah is an “official” of any government located
within the Territory as that term is defined in such Act, nor shall Noah employ
any such “official”. Noah agrees that Noah shall not download, export, or
re-export any software or technical data received hereunder, regardless of the
manner in which received, (i) into, or to a national or resident of, any country
to which the United States has embargoed goods, or (ii) to anyone in the United
States Treasury Department’s list of Specially Designated Nationals or the U.S.
Commerce Department’s Table of Denial Orders. Noah shall indemnify and hold
Tegal harmless from and against any liabilities, damages, costs and expenses,
including without limitation attorneys’ fees and costs, resulting from any
breach by Noah of this Section 15.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


15.2  Legal Obligations. If this Agreement, any form of contract or license, or
any other document, transaction or act contemplated herein is required by the
law of any nation or other jurisdiction within the Territory to be registered,
approved, notified, or recorded with or by any government agency, Noah shall
assume all such legal obligations and shall indemnify and hold Tegal harmless
from any and all liability, damages or expenses, including reasonable attorneys
fees, from any failure of Noah so to comply. Tegal shall, without limitation,
cooperate with and assist Noah by furnishing all information reasonably
necessary for such registration, approval, notification, or recording. Tegal
shall have the right, at its option, to participate in any such proceeding and
to examine prior to submission any documents prepared by Noah for submission to
any government agency, including, without limitation, any correspondence to or
from such agency. If this Section 15.2 applies in any respect, Noah shall take
no other action under this Agreement unless and until it has so complied, and
Noah shall give Tegal prompt written notice when such compliance has been
completed.
 

16.  
Acknowledgments

 
Each party acknowledges that no representation or statement, and no
understanding or agreement, has been made, or exists, and that in entering into
this Agreement each party has not relied on anything done or said or on any
presumption in fact or in law, (i) with respect to this Agreement, or to the
duration, termination or renewal of this Agreement, or with respect to the
relationship between the parties, other than as expressly set forth in this
Agreement; (ii) that in any way tends to change or modify the terms of this
Agreement or to prevent this Agreement from becoming effective; or (iii) that in
any way affects or relates to the subject matter hereof. Noah also acknowledges
that the terms and conditions of this Agreement, and each of them, are
reasonable and fair and equitable.
 

17.  
Final Agreement

 
This Agreement and the Exhibits attached hereto and by this reference
incorporated herein represent the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all prior understandings or
agreements with respect to the subject matter hereof. This Agreement may be
modified, amended or supplemented only by a further writing that is duly
executed by both parties.
 

18.  
Assignment

 
Neither this Agreement nor any interest in this Agreement may be assigned by
Noah without the prior express written approval of Tegal, which may be withheld
by Tegal at Tegal’s absolute discretion. Notwithstanding the foregoing, this
Agreement is binding upon and shall inure to the benefit of its successors and
assigns. Any assignment in violation of the foregoing shall be null and void.
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------



19.  
Force Majeure

 
Except for the obligation to make payment when due, each party shall be excused
from liability for the failure or delay in performance of any obligation under
this Agreement by reason of any event beyond such party’s reasonable control
including but not limited to acts of God, fire, flood, explosion, earthquake, or
other natural forces, war, civil unrest, accident, destruction or other
casualty, any act, inaction or delay of any government or government agency, any
lack or failure of transportation facilities, any lack or failure of supply of
raw materials, any strike or labor disturbance, or any other event whether
similar or dissimilar to those enumerated above. Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the party has not caused such
event(s) to occur. All delivery dates in this Agreement that have been affected
by force majeure shall be tolled for the duration of such force majeure.
 

20.  
No Implied Waivers

 
The failure of a party to insist upon strict performance of any provision of
this Agreement or to exercise any right arising out of this Agreement neither
impairs that provision or right nor constitutes a waiver of that provision or
right, in whole or in part, in that instance or in any other instance. Any
waiver must be in writing expressly stated for such purpose and signed by the
parties to this Agreement.
 

21.  
Notices

 
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services as
set forth below:
 
If to Tegal:
 
Tegal Corporation
Attn: President & CEO
2201 S. McDowell Blvd.
Petaluma, CA 94954 USA
 
If to Noah:
 
Noah Corporation
1-19-19 Ebisu, Shibuya
Tokyo
Japan
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------



22.  
Governing Law

 
The rights and obligations of the parties under this Agreement shall not be
governed by the provisions of the 1980 United Nations Convention on Contracts
for the International Sale of Goods or the United Nations convention on the
Limitation Period in the International Sale of Goods, as amended; rather, this
Agreement shall be governed by and construed under the laws of the State of
California, USA, without regard to conflicts of law principles. Upon Tegal’s
request, Noah hereby expressly consents to: (i) the personal jurisdiction of the
federal and state courts within California and (ii) service of process being
effected upon it by registered mail sent to the address set forth at the
beginning of this Agreement.
 

23.  
Governing Language.

 
The official text of this Agreement shall be in the English language, and any
interpretation or construction of this Agreement shall be based solely on the
English-language text.
 

24.  
Severability

 
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.
 

25.  
Headings; Construction

 
The headings to the clauses, sub-clause and parts of this Agreement are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement. Any ambiguity in this
Agreement shall be interpreted equitably without regard to which party drafted
the Agreement or any provision thereof. The terms “this Agreement,” “hereof,”
“hereunder” and any similar expressions refer to this Agreement and not to any
particular Section or other portion hereof. The parties hereto agree that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party will not be applied in the construction or interpretation of
this Agreement. As used in this Agreement, the words “include” and “including,”
and variations thereof, will be deemed to be followed by the words “without
limitation” and “discretion” means sole discretion.
 
 
Confidential treatment has been requested for portions of this exhibit by Tegal
Corporation. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as *****. A complete version
of the exhibit has been filed seperately with the Securities and Exchange
Commission


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.






Tegal Corporation (“Tegal”)




By: /s/ Thomas R. Mikas_________________________ Date: October 20, 2006
Thomas R. Mika, President and CEO






Noah Corporation (“Noah”)






By: /s/ Hiroshi Tabira___________________________ Date: October20, 2006
   Hiroshi Tabira, President & CEO



--------------------------------------------------------------------------------

    